EXHIBIT 10.11

FHLMC Loan No. 968717616

Lofton Place

MULTIFAMILY NOTE-CME

MULTISTATE – FIXED RATE

(REVISION DATE 8-14-2009)

 

US $12,000,000.00   Effective Date: October 1, 2009

FOR VALUE RECEIVED, the undersigned (together with such party’s or parties’
successors and assigns, “Borrower”) jointly and severally (if more than one)
promises to pay to the order of CWCAPITAL LLC, a Massachusetts limited liability
company, the principal sum of Twelve Million and 00/100 Dollars
(US $12,000,000.00), with interest on the unpaid principal balance, as
hereinafter provided.

1.    Defined Terms.

(a)    As used in this Note:

“Base Recourse” means a portion of the Indebtedness equal to zero percent (0%)
of the original principal balance of this Note.

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.

“Cut-off Date” means the twelfth (12th) Installment Due Date.

“Default Rate” means an annual interest rate equal to four (4) percentage points
above the Fixed Interest Rate. However, at no time will the Default Rate exceed
the Maximum Interest Rate.

“Defeasance Period” is the period beginning the day after the Defeasance Date
until but not including the first day of the Window Period. The Defeasance
Period only applies if this Note is assigned to a REMIC trust prior to the
Cut-off Date.

“Fixed Interest Rate” means the annual interest rate of five and sixty-six
hundredths percent (5.66%).

“Installment Due Date” means, for any monthly installment of interest only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note. The “First Installment Due Date”
under this Note is November 1, 2009.

“Lender” means the holder from time to time of this Note.

“Loan” means the loan evidenced by this Note.

“Lockout Period” means the period beginning on the day that this Note is
assigned to a REMIC trust until and including the Defeasance Date. The Lockout
Period only applies if this Note is assigned to a REMIC trust prior to the
Cut-off Date.



--------------------------------------------------------------------------------

“Maturity Date” means the earlier of (i) October 1, 2019 (the “Scheduled
Maturity Date”), and (ii) the date on which the unpaid principal balance of this
Note becomes due and payable by acceleration or otherwise pursuant to the Loan
Documents or the exercise by Lender of any right or remedy under any Loan
Document.

“Maximum Interest Rate” means the rate of interest that results in the maximum
amount of interest allowed by applicable law.

“Prepayment Premium Period” means the period during which, if a prepayment of
principal occurs, a prepayment premium will be payable by Borrower to Lender.
The Prepayment Premium Period is the period from and including the date of this
Note until but not including the earlier to occur of the following (i) the day
that this Note is assigned to a REMIC trust if this Note is assigned to a REMIC
trust prior to the Cut-off Date or (ii) the first day of the Window Period. The
Prepayment Premium Period only applies if this Note is not assigned to a REMIC
trust or if this Note is assigned to a REMIC trust on or after the Cut-off Date.

“Security Instrument” means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note.

“Treasury Security” means the 3.125% U.S. Treasury Security due May 15, 2019.

“Window Period” means the three (3) consecutive calendar month period prior to
the Scheduled Maturity Date.

“Yield Maintenance Period” means the period from and including the date of this
Note until but not including the earlier to occur of the following (i) the first
day that the Note is assigned to a REMIC trust or (ii) April 1, 2019 (the “Yield
Maintenance Expiration Date”). The Yield Maintenance Period only applies if this
Note is not assigned to a REMIC trust or if this Note is assigned to a REMIC
trust on or after the Cut-off Date.

(b)    Other capitalized terms used but not defined in this Note shall have the
meanings given to such terms in the Security Instrument.

2.    Address for Payment. All payments due under this Note shall be payable at
One Charles River Place, 63 Kendrick Street, Needham, Massachusetts 02494, or
such other place as may be designated by Notice to Borrower from or on behalf of
Lender.

3.    Payments.

(a)    Interest will accrue on the outstanding principal balance of this Note at
the Fixed Interest Rate, subject to the provisions of Section 8 of this Note.

(b)    Interest under this Note shall be computed, payable and allocated on the
basis of an actual/360 interest calculation schedule (interest is payable for
the actual number of days in each month, and each month’s interest is calculated
by multiplying the unpaid principal amount of this Note as of the first day of
the month for which interest is being calculated by the Fixed Interest Rate,
dividing the product by 360, and multiplying the quotient by the number of days
in the month for which interest is being calculated). The portion of the monthly
installment of

 

2



--------------------------------------------------------------------------------

principal and interest under this Note attributable to principal and the portion
attributable to interest will vary based upon the number of days in the month
for which such installment is paid. Each monthly payment of principal and
interest will first be applied to pay in full interest due, and the balance of
the monthly installment payment paid by Borrower will be credited to principal.

(c)    Unless disbursement of principal is made by Lender to Borrower on the
first day of a calendar month, interest for the period beginning on the date of
disbursement and ending on and including the last day of such calendar month
shall be payable by Borrower simultaneously with the execution of this Note. If
disbursement of principal is made by Lender to Borrower on the first day of a
calendar month, then no payment will be due from Borrower at the time of the
execution of this Note. The Installment Due Date for the first monthly
installment payment under Section 3(d) of interest only or principal and
interest, as applicable, will be the First Installment Due Date set forth in
Section 1(a) of this Note. Except as provided in this Section 3(c), Section 10
and in Section 11, accrued interest will be payable in arrears.

(d)    (i)    Beginning on the First Installment Due Date, and continuing until
and including the monthly installment due on October 1, 2011, accrued interest
only shall be payable by Borrower in consecutive monthly installments due and
payable on the first day of each calendar month. The amount of each monthly
installment of interest only payable pursuant to this Subsection 3(d)(i) on an
Installment Due Date shall vary, and shall equal $1,886.66667 multiplied by the
number of days in the month prior to the Installment Due Date.

(ii)    Beginning on November 1, 2011, and continuing until and including the
monthly installment due on the Maturity Date, principal and accrued interest
shall be payable by Borrower in consecutive monthly installments due and payable
on the first day of each calendar month. The amount of the monthly installment
of principal and interest payable pursuant to this Subsection 3(d)(ii) on an
Installment Due Date shall be Sixty-Nine Thousand Three Hundred Forty-Four and
17/100 Dollars ($69,344.17).

(e)    All remaining Indebtedness, including all principal and interest, shall
be due and payable by Borrower on the Maturity Date.

(f)    All payments under this Note shall be made in immediately available U.S.
funds.

(g)    Any regularly scheduled monthly installment of interest only or principal
and interest payable pursuant to this Section 3 that is received by Lender
before the date it is due shall be deemed to have been received on the due date
for the purpose of calculating interest due.

(h)    Any accrued interest remaining past due for 30 days or more, at Lender’s
discretion, may be added to and become part of the unpaid principal balance of
this Note and any reference to “accrued interest” shall refer to accrued
interest which has not become part of the unpaid principal balance. Any amount
added to principal pursuant to the Loan Documents shall bear interest at the
applicable rate or rates specified in this Note and shall be payable with such
interest upon demand by Lender and absent such demand, as provided in this Note
for the payment of principal and interest.

4.    Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply the amount received to
amounts then due and payable in

 

3



--------------------------------------------------------------------------------

any manner and in any order determined by Lender, in Lender’s discretion.
Borrower agrees that neither Lender’s acceptance of a payment from Borrower in
an amount that is less than all amounts then due and payable nor Lender’s
application of such payment shall constitute or be deemed to constitute either a
waiver of the unpaid amounts or an accord and satisfaction.

5.    Security. The Indebtedness is secured by, among other things, the Security
Instrument, and reference is made to the Security Instrument for other rights of
Lender as to collateral for the Indebtedness.

6.    Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, any prepayment premium
payable under Section 10 and Section 11, and all other amounts payable under
this Note and any other Loan Document, shall at once become due and payable, at
the option of Lender, without any prior Notice to Borrower (except if notice is
required by applicable law, then after such notice). Lender may exercise this
option to accelerate regardless of any prior forbearance. For purposes of
exercising such option, Lender shall calculate the prepayment premium as if
prepayment occurred on the date of acceleration. If prepayment occurs
thereafter, Lender shall recalculate the prepayment premium as of the actual
prepayment date.

7.    Late Charge.

(a)    If any monthly installment of interest or principal and interest or other
amount payable under this Note or under the Security Instrument or any other
Loan Document is not received in full by Lender within ten (10) days after the
installment or other amount is due, counting from and including the date such
installment or other amount is due (unless applicable law requires a longer
period of time before a late charge may be imposed, in which event such longer
period shall be substituted), Borrower shall pay to Lender, immediately and
without demand by Lender, a late charge equal to five percent (5%) of such
installment or other amount due (unless applicable law requires a lesser amount
be charged, in which event such lesser amount shall be substituted).

(b)    Borrower acknowledges that its failure to make timely payments will cause
Lender to incur additional expenses in servicing and processing the Loan and
that it is extremely difficult and impractical to determine those additional
expenses. Borrower agrees that the late charge payable pursuant to this
Section represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional expenses
Lender will incur by reason of such late payment. The late charge is payable in
addition to, and not in lieu of, any interest payable at the Default Rate
pursuant to Section 8.

8.    Default Rate.

(a)    So long as (i) any monthly installment under this Note remains past due
for thirty (30) days or more or (ii) any other Event of Default has occurred and
is continuing, then notwithstanding anything in Section 3 of this Note to the
contrary, interest under this Note shall accrue on the unpaid principal balance
from the Installment Due Date of the first such unpaid monthly installment or
the occurrence of such other Event of Default, as applicable, at the Default
Rate.

(b)    From and after the Maturity Date, the unpaid principal balance shall
continue to bear interest at the Default Rate until and including the date on
which the entire principal balance is paid in full.

 

4



--------------------------------------------------------------------------------

(c)    Borrower acknowledges that (i) its failure to make timely payments will
cause Lender to incur additional expenses in servicing and processing the Loan,
(ii) during the time that any monthly installment under this Note is delinquent
for thirty (30) days or more, Lender will incur additional costs and expenses
arising from its loss of the use of the money due and from the adverse impact on
Lender’s ability to meet its other obligations and to take advantage of other
investment opportunities; and (iii) it is extremely difficult and impractical to
determine those additional costs and expenses. Borrower also acknowledges that,
during the time that any monthly installment under this Note is delinquent for
thirty (30) days or more or any other Event of Default has occurred and is
continuing, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk.
Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional
costs and expenses Lender will incur by reason of the Borrower’s delinquent
payment and the additional compensation Lender is entitled to receive for the
increased risks of nonpayment associated with a delinquent loan.

9.    Limits on Personal Liability.

(a)    Except as otherwise provided in this Section 9, Borrower shall have no
personal liability under this Note, the Security Instrument or any other Loan
Document for the repayment of the Indebtedness or for the performance of any
other obligations of Borrower under the Loan Documents and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Property and to any other collateral held by Lender as security
for the Indebtedness. This limitation on Borrower’s liability shall not limit or
impair Lender’s enforcement of its rights against any guarantor of the
Indebtedness or any guarantor of any other obligations of Borrower.

(b)    Borrower shall be personally liable to Lender for the amount of the Base
Recourse, plus any other amounts for which Borrower has personal liability under
this Section 9.

(c)    In addition to the Base Recourse, Borrower shall be personally liable to
Lender for the repayment of a further portion of the Indebtedness equal to any
loss or damage suffered by Lender as a result of the occurrence of any of the
following events:

 

  (i) Borrower fails to pay to Lender upon demand after an Event of Default all
Rents to which Lender is entitled under Section 3(a) of the Security Instrument
and the amount of all security deposits collected by Borrower from tenants then
in residence. However, Borrower will not be personally liable for any failure
described in this subsection (i) if Borrower is unable to pay to Lender all
Rents and security deposits as required by the Security Instrument because of a
valid order issued in a bankruptcy, receivership, or similar judicial
proceeding.

 

  (ii) Borrower fails to apply all insurance proceeds and condemnation proceeds
as required by the Security Instrument. However, Borrower will not be personally
liable for any failure described in this subsection (ii) if Borrower is unable
to apply insurance or condemnation proceeds as required by the Security
Instrument because of a valid order issued in a bankruptcy, receivership, or
similar judicial proceeding.

 

5



--------------------------------------------------------------------------------

  (iii) Borrower fails to comply with Section 14(g) or (i) of the Security
Instrument relating to the delivery of books and records, statements, schedules
and reports.

 

  (iv) Borrower fails to pay when due in accordance with the terms of the
Security Instrument the amount of any item below marked “Deferred”; provided
however, that if no item is marked “Deferred”, this Section 9(c)(iv) shall be of
no force or effect.

 

[Collect]

   Hazard Insurance premiums or other insurance premiums,

[Collect]

   Taxes,

[Deferred]

   water and sewer charges (that could become a lien on the Mortgaged Property),

[N/A]

   ground rents,

[Deferred]

   assessments or other charges (that could become a lien on the Mortgaged
Property)

 

  (v) Borrower engages in any willful act of material waste of the Mortgaged
Property.

(d)    In addition to the Base Recourse, Borrower shall be personally liable to
Lender for:

 

  (i) the performance of all of Borrower’s obligations under Section 18 of the
Security Instrument (relating to environmental matters);

 

  (ii) the costs of any audit under Section 14(g) of the Security Instrument;
and

 

  (iii) any costs and expenses incurred by Lender in connection with the
collection of any amount for which Borrower is personally liable under this
Section 9, including Attorneys’ Fees and Costs and the costs of conducting any
independent audit of Borrower’s books and records to determine the amount for
which Borrower has personal liability.

(e)    All payments made by Borrower with respect to the Indebtedness and all
amounts received by Lender from the enforcement of its rights under the Security
Instrument and the other Loan Documents shall be applied first to the portion of
the Indebtedness for which Borrower has no personal liability.

(f)    Notwithstanding the Base Recourse, Borrower shall become personally
liable to Lender for the repayment of all of the Indebtedness upon the
occurrence of any of the following Events of Default:

 

  (i) Borrower or any SPE Equity Owner fails to comply with Section 33 of the
Security Instrument;

 

  (ii)

a Transfer (including, but not limited to, a lien or encumbrance) that is an
Event of Default under Section 21 of the Security Instrument, other than a
Transfer consisting solely of the involuntary removal or involuntary

 

6



--------------------------------------------------------------------------------

 

withdrawal of a general partner in a limited partnership or a manager in a
limited liability company;

 

  (iii) fraud or written material misrepresentation by Borrower or any officer,
director, partner, member or employee of Borrower in connection with the
application for or creation of the Indebtedness or any request for any action or
consent by Lender;

 

  (iv) Borrower or any SPE Equity Owner voluntarily files for bankruptcy
protection under the United States Bankruptcy Code;

 

  (v) Borrower or any SPE Equity Owner voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights;

 

  (vi) The Mortgaged Property or any part thereof becomes an asset in a
voluntary bankruptcy or becomes subject to any reorganization, receivership,
insolvency proceeding, or other similar proceeding pursuant to any other federal
or state law affecting debtor and creditor rights;

 

  (vii) an order of relief is entered against Borrower or any SPE Equity Owner
pursuant to the United States Bankruptcy Code or other federal or state law
affecting debtor and creditor rights in any involuntary bankruptcy proceeding
initiated or joined in by a “Related Party;” or

 

  (viii) an involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against Borrower or any SPE Equity Owner (by a party other than
Lender) but only if Borrower or such SPE Equity Owner has failed to use
commercially reasonable efforts to dismiss such proceeding or has consented to
such proceeding.

For purposes of this Section, the term “Related Party” means:

 

  (A) Borrower, any guarantor or any SPE Equity Owner; and

 

  (B) any Person that holds, directly or indirectly, any ownership interest in
or right to manage Borrower, any guarantor or any SPE Equity Owner, including
without limitation, any shareholder, member or partner of Borrower, any
guarantor or any SPE Equity Owner; and

 

  (C) any Person in which any ownership interest (direct or indirect) or right
to manage is held by Borrower, any guarantor, any SPE Equity Owner or any
partner, shareholder or member of, or any other Person holding an interest in,
Borrower, any guarantor or any SPE Equity Owner; and

 

  (D) any other creditor of Borrower that is related by blood, marriage or
adoption to Borrower, any guarantor, any SPE Equity Owner or any partner,
shareholder or member of, or any other Person holding an interest in, Borrower,
any guarantor or any SPE Equity Owner.

 

7



--------------------------------------------------------------------------------

If Borrower, any guarantor, any SPE Equity Owner or any Related Party has
solicited creditors to initiate or participate in any proceeding referred to in
this Section 9, regardless of whether any of the creditors solicited actually
initiates or participates in the proceeding, then such proceeding shall be
considered as having been initiated by a Related Party.

(g)    To the extent that Borrower has personal liability under this Section 9,
Lender may exercise its rights against Borrower personally without regard to
whether Lender has exercised any rights against the Mortgaged Property or any
other security, or pursued any rights against any guarantor, or pursued any
other rights available to Lender under this Note, the Security Instrument, any
other Loan Document or applicable law. To the fullest extent permitted by
applicable law, in any action to enforce Borrower’s personal liability under
this Section 9, Borrower waives any right to set off the value of the Mortgaged
Property against such personal liability.

 

  10. Voluntary and Involuntary Prepayments During the Prepayment Premium Period
(Section Applies Prior to Securitization and if Loan is Assigned to REMIC Trust
On or After the Cut-off Date).

(a)    This Section 10 shall apply (i) prior to the date that this Note is
assigned to a REMIC trust and (ii) if this Note is assigned to a REMIC trust on
or after the Cut-off Date. This Section 10 shall be of no effect if this Note is
assigned to a REMIC trust prior to the Cut-off Date.

(b)    Any receipt by Lender of principal due under this Note prior to the
Maturity Date, other than principal required to be paid in monthly installments
pursuant to Section 3, constitutes a prepayment of principal under this Note.
Without limiting the foregoing, any application by Lender, prior to the Maturity
Date, of any proceeds of collateral or other security to the repayment of any
portion of the unpaid principal balance of this Note constitutes a prepayment
under this Note.

(c)    During the Prepayment Premium Period, the Borrower may voluntarily prepay
all of the unpaid principal balance of this Note on an Installment Due Date so
long as Borrower designates the date for such prepayment in a Notice from
Borrower to Lender given at least 30 days prior to the date of such prepayment.
Unless Lender has previously notified Borrower of the expiration of the
Prepayment Premium Period, upon receipt of such Notice from Borrower, Lender
will notify Borrower if the Note has been assigned to a REMIC trust and the
Prepayment Premium Period has expired. If an Installment Due Date (as defined in
Section 1(a)) falls on a day which is not a Business Day, then with respect to
payments made under this Section 10 only, the term “Installment Due Date” shall
mean the Business Day immediately preceding the scheduled Installment Due Date.

(d)    Notwithstanding Section 10(c) above, Borrower may voluntarily prepay all
of the unpaid principal balance of this Note on a Business Day other than an
Installment Due Date if Borrower provides Lender with the Notice set forth in
Section 10(c) above and meets the other requirements set forth in this
subsection. Borrower acknowledges that Lender has agreed that Borrower may
prepay principal on a Business Day other than an Installment Due Date only
because Lender shall deem any prepayment received by Lender on any day other
than an Installment Due Date to have been received on the Installment Due Date
immediately following such prepayment and Borrower shall be responsible for all
interest that would have been due if the prepayment had actually been made on
the Installment Due Date immediately following such prepayment.

 

8



--------------------------------------------------------------------------------

(e)    Unless otherwise expressly provided in the Loan Documents, Borrower may
not voluntarily prepay less than all of the unpaid principal balance of this
Note. In order to voluntarily prepay all of the principal of this Note, Borrower
must pay to Lender, together with the amount of principal being prepaid, (i) all
accrued and unpaid interest due under this Note, plus (ii) all other sums due to
Lender at the time of such prepayment, plus (iii) any prepayment premium
calculated pursuant to Section 10(f).

(f)    Except as provided in Section 10(g) below, a prepayment premium shall be
due and payable by Borrower in connection with any prepayment of principal under
this Note during the Prepayment Premium Period. The prepayment premium shall be
in the form of U.S. currency. The prepayment premium shall be computed as
follows:

 

  (i) For any prepayment made during the Yield Maintenance Period, the
prepayment premium shall be equal to the following:

the product obtained by multiplying:

 

  (1) the amount of principal being prepaid or accelerated,

by

 

  (2) the excess (if any) of the Monthly Note Rate over the Assumed Reinvestment
Rate,

by

 

  (3) the Present Value Factor.

For purposes of this Section 10(f)(i), the following definitions shall apply:

Monthly Note Rate: one-twelfth (1/12) of the Fixed Interest Rate, expressed as a
decimal calculated to five digits.

Prepayment Date: in the case of a voluntary prepayment, the date on which the
prepayment is made; in the case of the application by Lender of collateral or
security to a portion of the principal balance, the date of such application.

Assumed Reinvestment Rate: one-twelfth (1/12) of the yield rate, as of the close
of the trading session which is 5 Business Days before the Prepayment Date, on
the Treasury Security, as reported in The Wall Street Journal, expressed as a
decimal calculated to five digits. In the event that no yield is published on
the applicable date for the Treasury Security, Lender, in its discretion, shall
select the non-callable Treasury Security maturing in the same year as the
Treasury Security with the lowest yield published in The Wall Street Journal as
of the applicable date. If the publication of such yield rates in The Wall
Street Journal is discontinued for any reason, Lender shall select a security
with a comparable rate and term to the Treasury Security. The selection of an
alternate security pursuant to this Section 10 shall be made in Lender’s
discretion.

 

9



--------------------------------------------------------------------------------

Present Value Factor: the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining in the Yield Maintenance Period using the Assumed Reinvestment Rate as
the discount rate, with monthly compounding, expressed numerically as follows:

LOGO [g77453g11p34.jpg]

n = the number of months remaining in the Yield Maintenance Period; provided,
however, if a prepayment occurs on an Installment Due Date, then the number of
months remaining in the Yield Maintenance Period shall be calculated beginning
with the month in which such prepayment occurs and if such prepayment occurs on
a Business Day other than an Installment Due Date, then the number of months
remaining in the Yield Maintenance Period shall be calculated beginning with the
month immediately following the date of such prepayment.

ARR = Assumed Reinvestment Rate

 

  (ii) For any prepayment made after the expiration of the Yield Maintenance
Period but during the remainder of the Prepayment Premium Period, the prepayment
premium shall be 1.0% of the amount of principal being prepaid.

(g)    Notwithstanding any other provision of this Section 10, no prepayment
premium shall be payable with respect to (i) any prepayment made during the
Window Period, or (ii) any prepayment occurring as a result of the application
of any insurance proceeds or condemnation award under the Security Instrument.

(h)    Unless Lender agrees otherwise in writing, a permitted or required
prepayment of less than the unpaid principal balance of this Note shall not
extend or postpone the due date of any subsequent monthly installments or change
the amount of such installments.

(i)    Borrower recognizes that any prepayment of any of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from an
Event of Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth in this Note represents a reasonable
estimate of the damages Lender will incur because of a prepayment. Borrower
further acknowledges that the prepayment premium provisions of this Note are a
material part of the consideration for the Loan, and that

 

10



--------------------------------------------------------------------------------

the terms of this Note are in other respects more favorable to Borrower as a
result of the Borrower’s voluntary agreement to the prepayment premium
provisions.

 

  11. Voluntary and Involuntary Prepayments During the Lockout Period and During
the Defeasance Period (Section Applies if Loan is Assigned to REMIC Trust Prior
to the Cut-off Date).

(a)    This Section 11 shall apply in the event this Note is assigned to a REMIC
trust prior to the Cut-off Date. This Section 11 shall be of no effect if this
Note is assigned to a REMIC trust on or after the Cut-off Date.

(b)    Any receipt by Lender of principal due under this Note prior to the
Maturity Date, other than principal required to be paid in monthly installments
pursuant to Section 3, constitutes a prepayment of principal under this Note.
Without limiting the foregoing, any application by Lender, prior to the Maturity
Date, of any proceeds of collateral or other security to the repayment of any
portion of the unpaid principal balance of this Note constitutes a prepayment
under this Note.

(c)    Borrower may not voluntarily prepay any portion of the principal balance
of this Note during the Lockout Period or during the Defeasance Period;
provided, however, any prepayment occurring as a result of the application of
any insurance proceeds or condemnation award under the Security Instrument shall
be permitted during the Lockout Period and during the Defeasance Period. If any
portion of the principal balance of this Note is prepaid during the Lockout
Period or during the Defeasance Period by reason of the application by Lender of
any proceeds of collateral or other security to any portion of the unpaid
principal balance of this Note or following a determination that the prohibition
on voluntary prepayments during the Lockout Period or during the Defeasance
Period is in contravention of applicable law, then Borrower must also pay to
Lender upon demand by Lender, a prepayment premium equal to five percent
(5.0%) of the amount of principal being prepaid.

(d)    Notwithstanding any other provision of this Section 11, no prepayment
premium shall be payable with respect to (i) any prepayment made during the
Window Period, or (ii) any prepayment occurring as a result of the application
of any insurance proceeds or condemnation award under the Security Instrument.

(e)    After the expiration of the Lockout Period and the Defeasance Period,
Borrower may voluntarily prepay all of the unpaid principal balance of this Note
on an Installment Due Date so long as Borrower designates the date for such
prepayment in a Notice from Borrower to Lender given at least 30 days prior to
the date of such prepayment. If an Installment Due Date (as defined in
Section 1(a)) falls on a day which is not a Business Day, then with respect to
payments made under this Section 11 only, the term “Installment Due Date” shall
mean the Business Day immediately preceding the scheduled Installment Due Date.

(f)    Notwithstanding Section 11(e) above, following the end of the Lockout
Period and the Defeasance Period, Borrower may voluntarily prepay all of the
unpaid principal balance of this Note on a Business Day other than an
Installment Due Date if Borrower provides Lender with the Notice set forth in
Section 11(e) and meets the other requirements set forth in this subsection.
Borrower acknowledges that Lender has agreed that Borrower may prepay principal
on a Business Day other than an Installment Due Date only because Lender shall
deem any prepayment received by Lender on any day other than an Installment Due
Date to have been received on the Installment Due Date immediately following
such prepayment and Borrower

 

11



--------------------------------------------------------------------------------

shall be responsible for all interest that would have been due if the prepayment
had actually been made on the Installment Due Date immediately following such
prepayment.

(g)    Unless otherwise expressly provided in the Loan Documents, Borrower may
not voluntarily prepay less than all of the unpaid principal balance of this
Note. In order to voluntarily prepay all of the principal of this Note, Borrower
must also pay to Lender, together with the amount of principal being prepaid,
(i) all accrued and unpaid interest due under this Note, plus (ii) all other
sums due to Lender at the time of such prepayment.

(h)    Unless Lender agrees otherwise in writing, a permitted or required
prepayment of less than the unpaid principal balance of this Note shall not
extend or postpone the due date of any subsequent monthly installments or change
the amount of such installments.

(i)    Borrower recognizes that any prepayment of any of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from an
Event of Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth in Section 11(c) of this Note
represents a reasonable estimate of the damages Lender will incur because of a
prepayment. Borrower further acknowledges that the lockout and prepayment
premium provisions of this Note are a material part of the consideration for the
Loan, and that the terms of this Note are in other respects more favorable to
Borrower as a result of the Borrower’s voluntary agreement to the prepayment
premium provisions.

(j)    If, after the expiration of the Lockout Period, the Borrower defeases the
Loan as described in Section 44 of the Security Instrument during the Defeasance
Period, Borrower shall not have the right to voluntarily prepay any of the
principal of this Note at any time.

 

  12. DEFEASANCE (Section Applies if Loan is Assigned to REMIC Trust Prior to
the Cut-off Date).

(a)    This Section 12 shall apply in the event this Note is assigned to a REMIC
trust prior to the Cut-off Date. This Section 12 shall be of no effect if this
Note is assigned to a REMIC trust on or after the Cut-off Date.

(b)    Section 5 of this Note is amended by adding a new paragraph at the end
thereof as follows:

If Borrower obtains a release of the Mortgaged Property from the lien of the
Security Instrument pursuant to Section 44 of the Security Instrument, the
Indebtedness shall be secured by the Pledge Agreement and reference shall be
made to the Pledge Agreement for other rights of Lender as to collateral for the
Indebtedness.

(c)    Section 9 of this Note is amended by adding a new paragraph at the end
thereof as follows:

 

12



--------------------------------------------------------------------------------

If Borrower obtains a release of the Mortgaged Property from the lien of the
Security Instrument pursuant to Section 44 of the Security Instrument, Borrower
shall have no personal liability under this Note or the Pledge Agreement for the
repayment of the Indebtedness or for the performance of any other obligations of
Borrower under this Note or the Pledge Agreement (other than any liability under
Section 18 of the Security Instrument for events that occur prior to the
Defeasance Closing Date, whether discovered before or after the Defeasance
Closing Date), and Lender’s only recourse for the satisfaction of the
Indebtedness and the performance of such obligations shall be Lender’s exercise
of its rights and remedies with respect to the collateral held by Lender under
the Pledge Agreement as security for the Indebtedness.

(d)    Section 21(a) of this Note is amended by adding a new paragraph at the
end thereof as follows:

If Borrower obtains a release of the Mortgaged Property from the lien of the
Security Instrument pursuant to Section 44 of the Security Instrument, all
Notices, demands and other communications required or permitted to be given
pursuant to this Note shall be given in accordance with the Pledge Agreement.

13.    Costs and Expenses. To the fullest extent allowed by applicable law,
Borrower shall pay all expenses and costs, including Attorneys’ Fees and Costs
incurred by Lender as a result of any default under this Note or in connection
with efforts to collect any amount due under this Note, or to enforce the
provisions of any of the other Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding. Borrower acknowledges and
agrees that, in connection with each request by Borrower under this Note or any
Loan Document, Borrower shall pay all reasonable Attorneys’ Fees and Costs and
expenses incurred by Lender, including any fees charged by the Rating Agencies,
regardless of whether the matter is approved, denied or withdrawn.

14.    Forbearance. Any forbearance by Lender in exercising any right or remedy
under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.

15.    Waivers. Borrower and all endorsers and guarantors of this Note and all
other third party obligors waive presentment, demand, notice of dishonor,
protest, notice of acceleration, notice of intent to demand or accelerate
payment or maturity, presentment for payment, notice of nonpayment, grace, and
diligence in collecting the Indebtedness.

16.    Loan Charges. Neither this Note nor any of the other Loan Documents shall
be construed to create a contract for the use, forbearance or detention of money
requiring payment of interest at a rate greater than the Maximum Interest Rate.
If any applicable law limiting the amount of interest or other charges permitted
to be collected from Borrower in connection with

 

13



--------------------------------------------------------------------------------

the Loan is interpreted so that any interest or other charge provided for in any
Loan Document, whether considered separately or together with other charges
provided for in any other Loan Document, violates that law, and Borrower is
entitled to the benefit of that law, that interest or charge is hereby reduced
to the extent necessary to eliminate that violation. The amounts, if any,
previously paid to Lender in excess of the permitted amounts shall be applied by
Lender to reduce the unpaid principal balance of this Note. For the purpose of
determining whether any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower has been violated, all
Indebtedness that constitutes interest, as well as all other charges made in
connection with the Indebtedness that constitute interest, shall be deemed to be
allocated and spread ratably over the stated term of this Note. Unless otherwise
required by applicable law, such allocation and spreading shall be effected in
such a manner that the rate of interest so computed is uniform throughout the
stated term of this Note.

17.    Commercial Purpose. Borrower represents that Borrower is incurring the
Indebtedness solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family, household, or agricultural purposes.

18.    Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.

19.    Governing Law. This Note shall be governed by the law of the Property
Jurisdiction.

20.    Captions. The captions of the Sections of this Note are for convenience
only and shall be disregarded in construing this Note.

21.    Notices; Written Modifications.

(a)    All Notices, demands and other communications required or permitted to be
given pursuant to this Note shall be given in accordance with Section 31 of the
Security Instrument.

(b)    Any modification or amendment to this Note shall be ineffective unless in
writing signed by the party sought to be charged with such modification or
amendment; provided, however, in the event of a Transfer under the terms of the
Security Instrument that requires Lender’s consent, any or some or all of the
Modifications to Multifamily Note set forth in Exhibit A to this Note may be
modified or rendered void by Lender at Lender’s option, by Notice to Borrower
and the transferee, as a condition of Lender’s consent.

22.    Consent to Jurisdiction and Venue. Borrower agrees that any controversy
arising under or in relation to this Note may be litigated in the Property
Jurisdiction. The state and federal courts and authorities with jurisdiction in
the Property Jurisdiction shall have jurisdiction over all controversies that
shall arise under or in relation to this Note. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Note is intended to
limit any right that Lender may have to bring any suit, action or proceeding
relating to matters arising under this Note in any court of any other
jurisdiction.

23.    WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (A) AGREES NOT TO ELECT
A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES

 

14



--------------------------------------------------------------------------------

AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH
RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL.

24.    State-Specific Provisions. N/A

ATTACHED EXHIBIT. The Exhibit noted below, if marked with an “X” in the space
provided, is attached to this Note:

[    ]    Exhibit A    Modifications to Multifamily Note

IN WITNESS WHEREOF, and in consideration of the Lender’s agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative.

 

15



--------------------------------------------------------------------------------

EVERGREEN AT LOFTON PLACE, LLC, a

Delaware limited liability company

By:  

/s/ Charles M. Thompson

 

Charles M. Thompson

Manager

27-0832027

Borrower’s Social Security/Employer ID Number

 

16



--------------------------------------------------------------------------------

PAY TO THE ORDER OF                                          
                   ,

WITHOUT RECOURSE

CWCAPITAL LLC, a Massachusetts

limited liability company

 

By:  

/s/ Paul A. Sherrington

 

Name:  Paul A. Sherrington

Title:  Senior Vice President

FHLMC Loan No. 968717616

 

17



--------------------------------------------------------------------------------

EXHIBIT A

MODIFICATIONS TO MULTIFAMILY NOTE

The following modifications are made to the text of the Note that precedes this
Exhibit.

 

A-1